Exhibit (10) AA.

NOTICE OF AWARD OF NON-QUALIFIED STOCK OPTIONS

GRANTED TO ___________

EFFECTIVE ____________

PURSUANT TO THE

--------------------------------------------------------------------------------

PLAN

 

APPROVED BY:

 

 

 

Action of the Executive Compensation and Development Committee effective
_______, _______




Award Notice

Page  -2-

NOTICE OF AWARD OF NON-QUALIFIED STOCK OPTIONS

GRANTED TO _____________

EFFECTIVE ___________

PURSUANT TO THE

 

--------------------------------------------------------------------------------

PLAN

1.       Background

Under Article _______ of ______________________________________________________
Plan (the “Plan”), the Committee may, among other things, award non-qualified
stock options of the Company’s Common Stock to those Employees as the Committee
in its discretion may determine, subject to such terms, conditions and
restrictions as it deems appropriate.

2.       Award

The Committee granted, effective _________ (the “Grant Date”), _____________
(the “Participant”) an award of ___________ (__________) non-qualified stock
options (the “Award”).  One option provides for the ability to purchase a single
share of Common Stock.  The Award is granted under the Plan, subject to the
terms and conditions of the Plan and those set forth in this Notice of Award of
Non-Qualified Stock Options (“Award Notice”).  To the extent there is any
inconsistency between the terms of this Award Notice and the Plan, the terms of
the Plan will control.

3.       Terms and Conditions of Award

The following terms and conditions will apply to the Award:

(a)

Option Price.  The option price for the options evidenced by way of this Award
Notice will be the mean between the high and low at which Kodak Common Stock
trades on the New York Stock Exchange on the Grant Date, i.e., $______.

 

 

(b)

Duration of Option.  Subject to Section 3(i) below, each option will expire at
the close of business on the day immediately prior to the seventh anniversary of
the Grant Date, unless sooner terminated or forfeited in accordance with the
terms and conditions of this Award Notice or the Plan.

 

 

(c)

Vesting.  No option will be exercisable prior to the date on which it vests.

 

 

 

The options will vest in three (3) substantially equal consecutive annual
installments on the first, third and fifth anniversaries of the Grant Date.  The
options must be exercised by written notice to the Committee stating the number
of options to be exercised.




Award Notice

Page  -3-

(d)

Payment of Option Price.  The option price for the share for which an option is
exercised by the Participant will be paid by the Participant on the date the
option is exercised in cash, in shares of Common Stock owned by the Participant,
or a combination of the foregoing.  Any share of Common Stock delivered in
payment of the option price will be valued at its Fair Market Value on the date
of exercise.

 

 

(e)

Withholding.  The Participant will pay the amount of taxes required to be
withheld upon exercise of his or her options by delivering a check made payable
to the Company.

 

 

(f)

Rights as a Shareholder.  The Participant will not have any of the rights of a
shareholder with respect to the shares of Common Stock covered by an option
except to the extent one or more certificates for such shares will be delivered
to him or her upon the exercise of such option.

 

 

(g)

Broker Assisted Exercise.  Notwithstanding Sections 3(d) and 3(e) above, the
Participant may, subject to Section 5 hereof, exercise any option granted to him
or her under this Award Notice by way of the Company’s broker-assisted stock
option exercise program, to the extent such program is available at the time of
such exercise.  Pursuant to the terms of such program, the amount of any taxes
required to be withheld upon exercise of any options must be paid in cash
directly to the Company.

 

 

(h)

Termination of Employment.

 

 

 

(i)

Forfeiture.

 

 

 

 

 

 

(A)

Within One Year of Grant.  The provisions of this Section 3(h)(i)(A) will apply
insofar as the Participant’s employment is terminated for any reason, whether
voluntarily or involuntarily, prior to the first anniversary of the Grant Date. 
In such event, absent termination of the Participant’s employment for a
Permitted Reason or due to death, the Participant will, effective upon the date
of his or her termination of employment, forfeit all of the nonqualified stock
options granted to him or her under this Award Notice.  In the event of
termination of the Participant’s employment for a Permitted Reason or due to
death, the options will, unless sooner forfeited in accordance with another
provision of this Award Notice or the provisions of the Plan, expire on the
third anniversary of the date of the Participant’s termination of employment.

 

 

 

 

 

 

(B)

On or After First Anniversary of Grant Date.




Award Notice

Page  -4-

 

 

 

(I)

In General.  The provisions of this Section 3(h)(i)(B) will apply insofar as the
Participant’s employment is terminated for any reason, whether voluntarily or
involuntarily, on or after the first anniversary of the Grant Date.

 

 

 

 

 

 

 

 

(II)

Unvested Options.  Effective upon the date of the Participant’s termination of
employment, all of the unvested portion of the Participant’s options will be
immediately forfeited; provided, however, if the Participant’s employment is
terminated by reason of death, Disability, Retirement, or an Approved Reason,
the unvested options will expire on the third anniversary of the date of the
Participant’s termination of employment, unless sooner forfeited in accordance
with the terms of this Award Notice or the Plan.

 

 

 

 

 

 

 

 

(III)

Vested Options.  On the sixtieth (60) day after the date of the Participant’s
termination, all of the vested portion of the Participant’s options will expire;
provided, however, if the Participant’s employment is terminated by reason of
death, Disability, Retirement or an Approved Reason, the vested options will
expire on the third anniversary of the date of the Participant’s termination of
employment, unless sooner forfeited in accordance with the terms of this Award
Notice or the Plan.

 

 

 

 

 

 

(ii)

Vesting.  Notwithstanding Section 3(c) above to the contrary, if the Participant
dies prior to the vesting of all of the nonqualified stock options granted to
him or her under this Award Notice, all of such unvested options will
immediately vest on the date of the Participant’s death and may be exercised,
subject to the Plan’s terms and conditions, at any time between such date and
the third anniversary of the date of the Participant’s death.

 

 

 

 

 

(i)

Exercise Upon Expiration.

 

 

 

 

 

 

(i)

Notwithstanding Section 3(b) hereof to the contrary, if on the options’
scheduled expiration date (A) any options remain unexercised and (B) the Fair
Market Value of a share of Common Stock exceeds the option price, then the
provisions of Section 3(i)(ii) below will apply.

 

 

 

 

 

 

(ii)

The Participant may exercise any of his or her unexercised options as of the
date they are scheduled to expire, unless already forfeited under the terms and
conditions of this Award Notice or the Plan, by providing written notice thereof
to the Committee within sixty (60) days after such scheduled expiration date. 
In such event, such options will, for purposes

 

 

 

 

 




Award Notice

Page  -5-

 

 

of this Award Notice and the Plan, be treated as exercised prior to the close of
business on their scheduled expiration date; provided, however, the Participant
will not be the record owner of the shares acquired upon exercise of such
options until the one or more certificates for the shares have been delivered to
the Participant.  The strike price of any options exercised pursuant to the
provisions of this Section 3(i) will be the mean between the high and low at
which the Common Stock trades on the New York Stock Exchange on the options’
scheduled expiration date, or, if such day is not a trading day, the immediately
preceding trading day.

 

 

 

 

(iii)

Notwithstanding Section 3(g) above to the contrary, any options exercised
pursuant to this Section 3(i) will not, without the Committee’s prior approval,
be exercised by way of the Company’s broker-assisted stock option program.

4.       Definitions

Any defined term used in this Award Notice, other than those set forth below,
will have the same meaning for purposes of this document as that ascribed to it
under the terms of the Plan.  The following definitions will apply to this Award
Notice:

(a)

Approved Reason. The Committee may, in its sole and absolute discretion,
determine what other circumstances, if any, besides those specifically described
in this subsection constitute a termination of employment for an Approved
Reason.  The following types of terminations of employment will be for an
Approved Reason:

 

 

 

(i)

Divestiture.  The Participant terminates employment as a direct result of a
Divestiture; provided, however, that following the Divestiture the Participant
is not employed by an entity within Kodak’s controlled group for financial
reporting purposes.

 

 

 

 

(ii)

Layoff.  The Participant terminates employment as a result of a Layoff;
provided, however, the Participant complies with all of the applicable
conditions required in order to receive severance benefits under the terms of
the benefit plan providing the severance benefits due to the Layoff and, in
particular, in those cases where the receipt of severance benefits is
conditioned on the execution of a general release, the Participant signs and
does not revoke the general release.

 

 

 

 

(iii)

Special Separation Program.  The Participant terminates employment under a
Special Separation Program; provided, however, the Participant complies with all
of the applicable conditions of the program.




Award Notice

Page  -6-

 

(iv)

Transfer.  The Participant terminates employment as a result of a Transfer.

 

 

 

 

(v)

Individual Retirement Plan.  The Participant retires pursuant to the terms of a
Individual Retirement Plan; provided, however, the Participant complies with all
of the applicable conditions of the plan.

 

 

 

(b)

Fair Market Value.  The opening price of the Common Stock on the New York Stock
Exchange on the relevant date; provided, however, if the Common Stock is not
traded on the relevant date, then the opening price on the immediately preceding
date on which the Common Stock is traded will be used.

 

 

(c)

Divestiture.  “Divestiture” means any one or more of the following transactions:
(A) the sale or other transfer to an unrelated entity of all or substantially
all of the assets used by the Participant’s employer in a trade or business
conducted by the Participant’s employer; (B) if the Participant was employed by
a subsidiary corporation (within the meaning of Code section 424(f)) of Kodak,
or by a corporation that is a member of a controlled group of corporations
(within the meaning of Code section 414(b) as modified by Code section 415(h))
that includes Kodak, the liquidation, sale, or other means of terminating the
parent-subsidiary or controlled group relationship of the Participant’s employer
with Kodak; (C) the loss or expiration of a contract with a government agency
and the entry into a successor contract by an unrelated entity and such
government agency; (D) the sale or other transfer of all or substantially all of
the assets used by the Participant’s employer at a plant, facility, or other
business location of the Participant’s employer; (E) any other sale, transfer,
or disposition of assets of the Participant’s employer to an unrelated entity;
or (F) any change in the contractual arrangements governing the performance of
the Participant’s services where, immediately following the change in the
contractual arrangements, the Participant continues to perform primarily the
same services for the same recipient.

 

 

(d)

Layoff.  “Layoff” means a layoff under the terms of Kodak’s Termination
Allowance Plan (“TAP”) or any similar plan or program adopted by the
Participant’s employer.

 

 

(e)

Special Separation Program.  A “Special Separation Program” means either (i) a
“Special Separation Program” as defined in Section 4.02 of the Termination
Allowance Plan (“TAP”); or (ii) an involuntary termination of employment for
other than Cause pursuant to the terms of a written special letter agreement
between the Participant and his or her employer.  In the case where Kodak is the
Participant’s employer, the written letter agreement must be executed on behalf
of Kodak by the Director, Human Resources and Vice President, Eastman Kodak
Company.  In all other cases, prior to its execution the written letter
agreement must be reviewed and approved prior to execution by the Director,
Human Resources and Vice President, Eastman Kodak Company.




Award Notice

Page  -7-

(f)

Transfer.  “Transfer” means a transfer of employment of a Participant that is
initiated by the Participant’s employer, which for financial reporting purposes
is an entity within Kodak’s controlled group, to an entity in which Kodak has an
ownership interest, but is not a member of Kodak’s controlled group for
financial reporting purposes.

 

 

(g)

Cause.  “Cause” means:

 

 

 

(i)

the Participant’s failure to perform his or her duties in a manner deemed
satisfactory by the Participant’s supervisor; or

 

 

 

 

(ii)

the Participant’s failure to follow a lawful written directive of Eastman Kodak
Company’s Chief Executive Officer, the Participant’s supervisor or any other
person to whom the Participant has a reporting relationship in any capacity; or

 

 

 

 

(iii)

the Participant’s violation of any material rule, regulation, or policy that may
be established from time to time for the conduct of his or her employer’s
business; or

 

 

 

 

(iv)

the Participant’s unlawful possession, use or sale of narcotics or other
controlled substances, or performing job duties while illegally used controlled
substances are present in the Participant’s system; or

 

 

 

 

(v)

any act of omission or commission by the Participant in the scope of his or her
employment (a) which results in the assessment of a civil or criminal penalty
against the Participant or the Participant’s employer, or (b) which in the
reasonable judgment of the Participant’s supervisor could result in a material
violation of any foreign or U.S. federal, state or local law or regulation
having the force of law; or

 

 

 

 

(vi)

the Participant’s conviction of, or plea of, guilty or no contest to any crime
involving moral turpitude;

 

 

 

 

(vii)

any misrepresentation of a material fact to, or concealment of a material fact
from, the Participant’s supervisor or any other person to whom the Participant
has a reporting relationship in any capacity; or

 

 

 

 

(viii)

the Participant’s breach of his or her Eastman Kodak Company Employee’s
Agreement or any similar agreement required of the Participant’s employer or the
Participant’s breach of the Eastman Kodak Company Business Conduct Guide.




Award Notice

Page  -8-

 

A Participant may be treated as terminating employment for Cause for purposes of
this subsection even though the Participant may not be considered by his or her
employer as terminating employment for cause for any other purpose.

 

 

(h)

Individual Retirement Plan.  “Individualized Retirement Plan” means a special
individualized pension arrangement between the Participant and the Participant’s
employer that is approved in writing by the Director, Human Resources and Vice
President, Eastman Kodak Company and grants the Participant deemed years of age
and/or service such that when combined with the Participant’s actual years of
age and service, the Participant is eligible for Retirement.

 

 

(i)

Permitted Reason. The CEO may, in his sole and absolute discretion, determine
what other circumstances, if any, besides those specifically described in this
subsection constitute a termination of employment for a Permitted Reason. 
Subject to the following rules, a Participant’s termination of employment will
be for a Permitted Reason unless the Participant’s termination of employment is
voluntary or for Cause.  The following rules will apply for purposes of this
subsection:

 

 

 

(i)

Retirement.  If a Participant’s termination of employment is due to Retirement,
the Participant’s termination will be voluntary.

 

 

 

 

(ii)

Layoff.  In the event the Participant’s termination of employment is a result of
a Layoff, the Participant’s termination of employment will be for a Permitted
Reason only if the Participant complies with all of the applicable terms and
conditions required in order to receive severance benefits under the terms of
the Layoff, and, in particular, in those situations where the receipt of
severance benefits is conditioned on the execution of a general release, the
Participant executes and does not revoke the general release.

 

 

 

 

(iii)

Special Separation Program.  In the event the Participant terminates employment
under a Special Separation Program, the Participant’s termination of employment
will only be for a Permitted Reason if the Participant complies with all of the
applicable conditions of such program, and, in particular, in those situations
where the receipt of benefits under the program is conditioned on the execution
of a general release, the Participant executes and does not revoke the general
release.

 

 

 

5.

Section 16 of the Exchange Act

In order to avoid any Exchange Act violations, the Committee may, at any time
and from time to time, impose additional restrictions upon the Award, including,
but not by way of limitation, restrictions regarding the Participant’s ability
to exercise options under the Company’s broker-assisted stock option exercise
program under Section 3(g).




Award Notice

Page  -9-

6.

Non-Assignability

 

 

(a)

In General.  Except as specified in Section 6(b), the Award will not in any
manner be subject to alienation, anticipation, sale, transfer, assignment,
pledge or encumbrance.

 

 

(b)

Transfers.  The non-qualified stock options granted pursuant to this Award
Notice are transferable in accordance with, and subject to, the terms and
conditions set forth in Section 19.1(b) of the Plan.

 

 

7.

Effect of Award Notice

 

 

This Award Notice, including its reference to the Plan, constitutes the entire
understanding between the Company and the Participant concerning the Award and
supersedes any prior notices, letters, statements or other documents issued by
the Company relating to the Award and all prior agreements and understandings
between the Company and the Participant, whether written or oral, concerning the
Award.

 

8.

Miscellaneous

 

 

(a)

Headings.  The headings of the Sections of this Award Notice have been prepared
for convenience and reference only and will not control, affect the meaning, or
be taken as the interpretation of any provision of the Award Notice.

 

 

(b)

Applicable Law.  All matters pertaining to this Award Notice (including its
interpretation, application, validity, performance and breach) will be governed
by, construed and enforced in accordance with the laws of the State of New York
(except as superseded by applicable Federal Law) without giving effect to
principles of conflicts of laws.

 

 

(c)

Amendment.  The Committee may, from time to time, amend this Award Notice in any
manner.

 

 

9.

Administration

 

 

The Committee will have full and absolute authority and discretion, subject to
the provisions of the Plan, to interpret, construe and implement this Award
Notice, to prescribe, amend and rescind rules and regulations relating to it,
and to make all other determinations necessary, appropriate or advisable for its
administration.  All such Committee determinations will be final, conclusive and
binding upon any and all interested parties and their heirs, successors, and
personal representatives.




Award Notice

Page  -10-

10.

Impact on Benefits

 

 

The nonqualified stock options granted pursuant to this Award Notice (either at
the date of their grant or at the time the shares are vested) will not be
includible as compensation or earnings for purposes of any compensation or
benefit plan offered by the Company.

 

[Version 3.0]




Award Notice

Page  -11-

NOTICE OF AWARD OF RESTRICTED STOCK

GRANTED TO ___________

________________

PURSUANT TO THE

--------------------------------------------------------------------------------

PLAN

 

APPROVED BY:

 

 

 

Action by or on behalf of the

 

Executive Compensation and

 

Development Committee

 

_______________




Award Notice

Page  -12-

NOTICE OF AWARD OF RESTRICTED STOCK

GRANTED TO ___________

________________

PURSUANT TO THE

--------------------------------------------------------------------------------

PLAN

1.

Background.  Under Article 10 of the __________________________ Plan (the
“Plan”), the Executive Compensation and Development Committee (“the Committee”)
may, among other things, award restricted shares of Kodak’s Common Stock to
those Key Employees as the Committee in its discretion may determine, subject to
such terms, conditions and restrictions as it deems appropriate.  The
Committee’s charter permits delegation of its authority to grant certain awards
pursuant to the terms contained therein.

 

 

2.

Award.  Effective _____________, (the “Grant Date”) the Committee or its
designee granted to ______________________ (the “Participant”) an Award of
_________ (______) restricted shares of Common Stock (“Restricted Shares”). 
This Award was granted under the Plan, subject to the terms and conditions of
the Plan and those set forth in this Notice of Award of Restricted Stock (“Award
Notice”).  To the extent there are any inconsistencies between the terms of the
Plan and this Award Notice, the terms of the Plan will control.

 

 

3.

Terms and Conditions of Restricted Shares.  The following terms and conditions
will apply to the Restricted Shares:

 

 

 

(a)

Issuance.  The Restricted Shares awarded to the Participant will be evidenced by
a book entry recorded by Kodak’s transfer agent in an account established by the
transfer agent on behalf of the Participant.  This book entry will indicate that
the Restricted Shares are restricted under the terms of this Award Notice.  The
Participant will be a shareowner of all the shares represented by this book
entry.  As such, the Participant will have all the rights of a shareowner with
respect to the Restricted Shares, including but not limited to, the right to
vote such shares and to receive all dividends and other distributions (subject
to Section 3(b)) paid with respect to them, provided, however, that the
Restricted Shares will be subject to the restrictions in Section 3(d).




Award Notice

Page  -13-

 

(b)

Stock Splits, Dividends, etc.  If under Section 6.2 of the Plan, entitled
“Adjustment to Shares,” the Participant, as the owner of the Restricted Shares,
becomes entitled to new, additional, or different shares of stock or securities:
(i) Kodak’s transfer agent will adjust its book entry for the Participant to
reflect such new, additional, or different shares of stock or securities; and
(ii) such new, additional, or different shares of stock or securities will be
subject to the restrictions provided for in Section 3(d) below.




Award Notice

Page  -14-

 

(c)

Restriction Period.  The Restricted Shares will be subject to _____________
“Restriction Periods.”  The Restriction Periods for the Restricted Shares will
be as follows: _______________________________________________________

 

 

 

 

 

_________________________________________________________________________________________________

 

 

 

 

 

_________________________________________________________________________________________________

 

 

 

 

 

_____________________________________________

 

 

 

 

(d)

Restrictions on Restricted Shares.  The restrictions to which the Restricted
Shares are subject are:

 

 

 

 

 

(i)

Nonalienation.  During their Restriction Period, the Restricted Shares may not
be sold, exchanged, transferred, assigned, pledged, hypothecated, or otherwise
disposed of except by will or the laws of descent and distribution.  Any attempt
by the Participant to dispose of a Restricted Share in any such manner will
result in the immediate forfeiture of such Restricted Share and all other
Restricted Shares then held by Kodak’s transfer agent on the Participant’s
behalf.

 

 

 

 

 

 

(ii)

Continuous Employment.  The Participant must remain continuously employed by
Kodak throughout a Restriction Period in order to receive the Restricted Shares
that are subject to that Restriction Period.  Thus, except as set forth in
Section 4 below, if the Participant’s employment terminates for any reason,
whether voluntarily or involuntarily, during a Restriction Period, the
Participant will immediately forfeit all of the Restricted Shares subject to
that Restriction Period.  If the Participant’s employment terminates during more
than one Restriction Period, the Participant will, except as set forth in
Section 4 below, forfeit all of the Restricted Shares subject to those
Restriction Periods.

 

 

 

 

 

(e)

Lapse of Restrictions.  The restrictions set forth in Section 3(d) above, with
respect to a Restricted Share, will, unless the Restricted Share is forfeited
sooner, lapse upon the expiration of such Restricted Share’s Restriction Period.

 

 

 

4.

Termination of Employment.

 

 

 

(a)

Within One Year of Grant.  Notwithstanding Section 3 above to the contrary, if
the Participant’s employment is terminated by reason of a Permitted Reason prior
to the first anniversary of the Award’s grant, the Restricted Shares will not be
forfeited by reason of such termination, but will, unless sooner forfeited under
the terms and conditions of this Award Notice or the Plan, continue to remain
subject to the restrictions set forth in Section 3(d) above until the expiration
of such Restricted Shares’ applicable Restriction Period.




Award Notice

Page  -15-

 

(b)

On or After the First Anniversary of Grant.  Notwithstanding Section 3 above to
the contrary, if the Participant’s employment is terminated by reason of
Disability or an Approved Reason on or after the first anniversary of the
Award’s grant, the Restricted Shares will not be forfeited by reason of such
termination, but will, unless sooner forfeited under the terms and conditions of
the Award Notice or the Plan, continue to remain subject to the restrictions set
forth in Section 3(d) above until the expiration of the Restriction Period(s) to
which such Restricted Shares are subject.

 

 

 

 

(c)

Death.  Notwithstanding Section 3(c) above to the contrary, if the Participant’s
employment is terminated by reason of death prior to the ________ anniversary of
the Grant Date, the Participant’s estate will receive a pro-rata share of the
Restricted Shares then held on the Participant’s behalf by Kodak’s transfer
agent and the Restriction Period(s) on such pro-rata share of the Restricted
Shares will terminate as of the date of the Participant’s death.  Such pro-rata
share will be determined by multiplying the total number of Restricted Shares
granted under the Award by a fraction the numerator of which is the number of
full months that have elapsed since the date of the Award’s grant, and the
denominator of which is ________, and then subtracting from such result the
number, if any, of shares of Common Stock of the Award for which the
restrictions set forth in Section 3(d) above previously lapsed prior to the date
of the Participant’s death.

 

 

 

 

(d)

Death After Termination of Employment.  In the event the Participant terminates
employment due to a Permitted Reason, an Approved Reason or Disability and then
subsequently dies prior to the ________ anniversary of the Grant Date, the
Participant’s estate will be entitled to a pro-rata share of the Restricted
Shares then held on the Participant’s behalf by Kodak’s transfer agent and,
notwithstanding Section 3(c) above to the contrary, the Restriction Period(s) on
such pro-rata share of the Restricted Shares will terminate as of the date of
the Participant’s death.  Such pro-rata share will be determined by multiplying
the total number of Restricted Shares granted under the Award by a fraction the
numerator of which is the number of full months that have elapsed since the date
of the Award’s grant, and the denominator of which is ________, and then
subtracting from such result the number, if any, of shares of Common Stock of
the Award for which the restrictions set forth in Section 3(d) above previously
lapsed prior to the date of the Participant’s death.




Award Notice

Page  -16-

5.

Issuance of Shares of Common Stock.  Upon the lapse of a Restriction Period,
Kodak will, unless the Restricted Shares are sooner forfeited, promptly instruct
its transfer agent to reflect on its books those Restricted Shares that are no
longer restricted.  The transfer agent will then subtract from the Participant’s
account the number of shares that are withheld for taxes under Section 6 below. 
Upon the Participant’s request, the transfer agent will deliver to the
Participant a stock certificate for the remaining number of unrestricted shares
held in the Participant’s account.

 

 

6.

Withholding.  Kodak will pay the taxes required to be withheld upon the lapse of
a Restriction Period by withholding a portion of the shares of Common Stock
otherwise due the Participant as a result of the lapse of such restrictions. 
The portion of the shares withheld will equal in amount the taxes required to be
withheld.  The Common Stock which is so withheld will be valued at its Fair
Market Value on the date of the lapse of the restrictions on the Restricted
Shares.

 

 

7.

Definitions.

 

 

 

(a)

Any defined term used in this Award Notice, other than that set forth in Section
7(b) below, will have the same meaning for purposes of this document as that
ascribed to it under the terms of the Plan.

 

 

 

 

(b)

The following definitions will apply to this Award Notice:

 

 

 

 

 

(i)

Permitted Reason.  The CEO will, in the exercise of his or her sole discretion,
determine under what circumstances, if any, a termination of employment will be
for a “Permitted Reason.”  In the event, however, the Participant is the CEO,
then such determination will be made by the Committee.

 

 

 

 

 

 

(ii)

Fair Market Value.  “Fair Market Value” will mean the opening price of the
Common Stock on the New York Stock Exchange; provided, however, if the Common
Stock is not traded on the date in question, then the opening price on the
immediately preceding date on which the Common Stock is traded will be used.

 

 

 

 

8.

Effect of Award Notice.  This Award Notice, including its reference to the Plan,
constitutes the entire understanding between the Company and the Participant
concerning the Award and supersedes any prior notices, letters, statements or
other documents issued by the Company relating to the Award and all prior
agreements and understandings between the Company and the Participant, whether
written or oral, concerning the Award.




Award Notice

Page  -17-

9.

Administration.  The Committee will have full and absolute authority and
discretion, subject to the provisions of the Plan, to interpret, construe and
implement this Award Notice, to prescribe, amend and rescind rules and
regulations relating to it, and to make all other determinations necessary,
appropriate or advisable for its administration.  All such Committee
determinations will be final, conclusive and binding upon any and all interested
parties and their heirs, successors, and personal representatives.

 

 

10.

Impact on Benefits.  The Restricted Shares (either at the date of their grant or
at the time their restrictions lapse) will not be includible as compensation or
earnings for purposes of any other compensation or benefit plan offered by
Kodak.

 

 

11.

Miscellaneous.

 

 

 

(a)

Headings.  The headings of the Sections of the Award Notice have been prepared
for convenience and reference only and will not control, affect the meaning, or
be taken as the interpretation of any provision of the Award Notice.

 

 

 

 

(b)

Applicable Law.  This Award Notice, and its interpretation and application, will
be governed and controlled by the laws of the State of New York (except as
superseded by applicable Federal Law), applicable as though to a contract made
in New York by residents of New York and wholly to be performed in New York
without giving effect to principles of conflicts of laws.

 

 

 

 

(c)

Amendment.  The Committee may, from time to time, amend this Award Notice in any
manner.

 

 

 

12.

Tax Consequences.  No person connected with this Award Notice in any capacity,
including, but not limited to, Kodak and its Subsidiaries and their respective
directors, officers, agents and employees makes any representation, commitment,
or guarantee that any tax treatment, including, but not limited to, federal,
state and local income, estate and gift tax treatment, will be applicable with
respect to the Award.